Citation Nr: 0211637	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to service connection for left wrist 
disability.

(The issues of entitlement to higher initial ratings for 
impingement syndrome of the left shoulder, residuals of a 
fracture of the right scaphoid, and hiatal hernia with 
gastroesophageal reflux will be the subjects of a later 
decision.)



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
September 1996 with unspecified prior active service of 4 
months and 3 days.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an October 1996 decision of the RO.  
It was remanded in July 1999 for additional action.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to higher initial ratings for impingement 
syndrome of the left shoulder, residuals of a fracture of the 
right scaphoid, and hiatal hernia with gastroesophageal 
reflux.  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  Service connection for right shoulder disability was 
granted in an April 2002 rating decision.  

2.  Service connection for left wrist disability was granted 
in an April 2002 rating decision.

CONCLUSIONS OF LAW

1.  No allegation of error remains with respect to the RO's 
disposition of the veteran's claim of entitlement to service 
connection for right shoulder disability.  38 C.F.R. 
§§ 20.200, 20.202 (2001); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

2.  No allegation of error remains with respect to the RO's 
disposition of the veteran's claim of entitlement to service 
connection for left wrist disability.  38 C.F.R. §§ 20.200, 
20.202 (2001); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right shoulder disability and a left 
wrist disability was denied in an October 1996 rating 
decision, which the veteran appealed.  In July 1999, the 
Board remanded these matters to the RO for further action.  
While the case was in remand status, the RO entered an April 
2002 rating decision granting service connection for both of 
these claimed disabilities.  Although both of these service 
connection issues were identified as issues on appeal in the 
written presentation by the veteran's representative in 
August 2002, no specific argument with respect to either 
issue was presented.  It is clear that no outstanding 
question of law or fact remains unresolved with regard to 
either of these issues.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Consequently, there is no matter over 
which the Board may exercise its jurisdiction. 







ORDER

The appeal for service connection for right shoulder 
disability is dismissed. 

The appeal for service connection for left wrist disability 
is dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

